DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 10 December 2021 in which claims 1, 3-13 were amended and claim 2 was canceled. The amendments have been thoroughly reviewed and entered. 
This action is further in response to an interview between the examiner and Kirk Hogan on 11 January 2022 during which it was agreed that Applicant will file a Terminal Disclaimer to overcome the outstanding rejection under non-statutory double patenting. 
The rejections in the Office Action dated 12 July 2021 are withdrawn in view of the amendments and Terminal Disclaimer. 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest the method of delivering a macromolecule to the bottom of an assay site that is a zero-mode waveguide or nanowell as instantly claimed and illustrated in figure 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634